Wilde, J.
It has been argued by the plaintiff’s counsel, that this case cannot be distinguished in principle from that of Bayley v. Bryant, 24 Pick. 198, on the authority of which case the presiding judge at the trial ruled, as it is said, in favor of the plaintiff. On looking into that case, however, we find it clearly distinguishable from the case at bar ; the ground of the decision in the former case having no tendency, as we think, to support the plaintiff’s title.
In that case, it was decided that a debtor might be the agent ' of his creditor, to procure an attachment in his favor of the debtor’s property — and that an attachment, so procured, would *143oe valid. But it is expressly laid down as a clear principle, that no one can be an agent to contract with himself; that “ he cannot be both buyer and seller, although he acts in different capacities.” It appeared also in that case, that the attachment, procured by the debtor, had been ratified by the creditor before the attachment set up against him had been made.
In the present case, the plaintiff claims under a mortgage deed made by her debtor without her knowledge, and which she had never ratified before the property in question had been duly assigned to Bodman, one of the defendants, and E. Hubbard, junior, under the insolvent law of 1838. And we think it extremely clear that no ratification, after this assignment, can avail to intercept the title of the assignees. The cases cited by the defendant’s counsel are conclusive on this point, if any authorities were necessary to establish so clear a principle.
But it has been argued, that the recording of the mortgage deed was equivalent to the actual delivery of the property ; and so it would have been, if the deed had been delivered to the plaintiff, or recorded by her direction. But before the record can have this effect under the statute, the mortgage must be completed ; there must be an existing contract; which, in the present case, the plaintiff has failed to prove. The property therefore was never legally conveyed to the plaintiff, but continued the property of Benjamin Dole, until it was legally assign sd to one of the defendants and his co-assignee.

Judgment for the defendants